DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5,12-17 are pending in this application.
Claims 6-11 are canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,860,743. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 10,860,743
Claim 1: A method performed in one or more computing devices for authorizing sharing of user data, comprising:
receiving an indication that data relating to a user should be shared;
accessing information identifying two or more parties with whom the data is to be shared;
encrypting the data such that a data decryption key is needed to decrypt the encrypted data;
storing the encrypted data;
computing a hash against the data decryption key;
storing the computed hash in connection with the stored encrypted data;
for each of the identified parties;
encrypting the data decryption key with a public key associated with the party; and
storing the encrypted data decryption key in connection with the stored encrypted data.
Claim 1: A method performed in one or more computing devices for authorizing sharing of user data, comprising:
receiving an indication that data relating to a user should be shared;
accessing information identifying one or more parties with whom the data is to be shared;
encrypting the data such that a data decryption key is needed to decrypt the encrypted data;
storing the encrypted data;
computing a hash against the data decryption key;
storing the computed hash in connection with the stored encrypted data;
for each of the identified parties;
encrypting the data decryption key with a public key associated with the party; and
storing the encrypted data decryption key in connection with the stored encrypted data;
receiving a request from a party to access the data;
sending a request to the party requesting to access the data to decrypt at least one of the stored encrypted versions of the decryption key using a private key associated with the party requesting to access the data;
receiving, in response to the sent request at least one result of decrypting a stored encrypted versions of the decryption key using a private key associated with the party requesting to access the data;
computing a hash on at least one of the received results;
when the hash computed on one of the received results matches the hash stored in connection with the stored encrypted data;
using the received result to decrypt the stored encrypted data; and
providing access to the decrypted data to the requesting party.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for authorizing sharing of user data by encrypting and computing a hash against the data decryption key and is substantively-similar independent claims 12, 13, said claims are merely a broader version of claim 1 of U.S. Patent No.10,860,743 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-5,14-17, each depending from one of independent claims 1 and 13, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,860,743 in view the foregoing nonstatutory double patenting rejection of claim 1.
Response to Amendments
Claims 1,4-5,12-13,16-17  rejected under 35 U.S.C. 103 as being unpatentable over Sovio et al(US 8488783) in view of Diehl(US 8724808) have been withdrawn in view of Applicant’s Arguments filed on 5/3/2022. However, claims 1-5,12-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,860,743 due to missing Terminal Disclaimer.
Allowable Subject Matter
Claims 1-5,12-17 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435